DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-12 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20030142256 A1 (Maeda, Tsuyoshi  et al.) in view of US 5311343 A (Katagiri; Kazuharu et al.)

    PNG
    media_image1.png
    250
    492
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    468
    334
    media_image2.png
    Greyscale

Per claim 1, Maeda teaches a liquid crystal element [figure 7] comprising: a transparent substrate [13 and see paragraph 0037] including a first main surface; 5a plurality of structures disposed on the first main surface and arranged along one direction [bumps formed by structure 45]; an alignment film disposed on a surface of each of the structures [40]; and a liquid crystal layer containing a cholesteric 10liquid crystal and in contact with the alignment film [18, see paragraph 0037], a helical axis of the cholesteric liquid crystal being inclined with respect to the first main surface [see figure 7], each of the plurality of structures including a first surface inclined with respect to the first main 15surface [see inclines form on surface structure 45], and in the plurality of structures [see sloping surfaces], and the alignment film being interposed between the first surface and the liquid crystal layer [see figure 7].  Maeda lacks the first surfaces being parallel to each other.  However, Katagiri’s figure 9 teaches a cholesteric cell with parallel inclined surfaces.   Katagiri teaches at column 2:39-49 that an expected benefit would have been “to provide an improvement in monodomain formability or initial alignment, of which an improvement has been desired, to an optical modulation device suing a bistable liquid crystal, which is potentially suited for a display device with a high response speed, picture elements arranged at a high density and a large display area or an optical shutter having a high shutter speed, thereby to allow the optical modulation device to fully exhibit their excellent characteristics”  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine Katagiri with Maeda.  
Per claim 202, Maeda in view of Katagiri teaches the liquid crystal element of claim 1, wherein the helical axis is substantially parallel to a normal line of the first surface [see figure 7].  
Per claim 3, Maeda in view of Katagiri teaches the liquid crystal element of claim 1, wherein each of the structures includes a second surface 25that intersects the first surface at an acute angle, and the alignment film is interposed between the second surface and the liquid crystal layer [inherent to the combination, see Katagiri’s figure 9].  
Per claim 4, Maeda in view of Katagiri teaches the liquid crystal element of claim 3 but lacks 30the second surface is orthogonal to the first main surface.  However, it would have been an matter of routine skill in the art to include a side orthogonal to the main surface.  Improved molecular alignment uniformity would have been an expected benefit.   Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.   
Per claim 5, Maeda in view of Katagiri teaches the liquid crystal element of claim 3, wherein the second surface is inclined with respect to the -  -first main surface [see figures 7 and 9].  
Per claim 6, Maeda in view of Katagiri teaches the liquid crystal element of claim 1, wherein each of the structures includes a second surface that intersects the first surface at an acute angle, 5and the liquid crystal layer is in contact with the second surface [see figures 7 and 9].  
Per claim 7, Maeda in view of Katagiri teaches the liquid crystal element of claim 6, but lacks 30the second surface is orthogonal to the first main surface.  However, it would have been an matter of routine skill in the art to include a side orthogonal to the main surface.  Improved molecular alignment uniformity would have been an expected benefit.   Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.   
Per claim 8, Maeda in view of Katagiri teaches the liquid crystal element of claim 6, wherein the second surface is inclined with respect to the first main surface [see figure 7 and 9].  
Per claim 9, Maeda in view of Katagiri teaches the liquid crystal element of claim 1, wherein 15each of the structures includes a second surface orthogonal to the first surface, and the alignment film is interposed between the second surface and the liquid crystal layer [see figure 7].  
Per claim 10, Meada in view of Katagiri teaches the liquid crystal element of claim 9, 20wherein an inclination angle of the first surface with respect to the first main surface is smaller than an inclination angle of the second surface with respect to the first main surface [see figures 7 and 9].  
Per claim 2511, Meada in view of Katagiri the liquid crystal element of claim 1, but lacks each of the structures includes a second surface orthogonal to the first surface, and the liquid crystal layer is in contact with the 30second surface.  However, it would have been an matter of routine skill in the art to include a side orthogonal to the main surface.  Improved molecular alignment uniformity would have been an expected benefit.   Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.   
Per claim 12, Meada in view of Katagiri teaches the liquid crystal element of claim 11, wherein an inclination angle of the first surface with- 30 - respect to the first main surface is smaller than an inclination angle of the second surface with respect to the first main surface [see figure 7 and 9].  
Per claim 16, Meada in view of Katagiri teaches the liquid crystal element of claim 1, 5wherein the structures are formed of a transparent resin material [see Meada’s paragraph 0065].  
Per claim 17, Meada in view of Katagiri teaches the liquid crystal element of claim 16.  Meada lacks, but common knowledge teaches, 10a refractive index of the structures is equivalent to a refractive index of the transparent substrate and a refractive index of the liquid crystal layer.  Reduce optical noise would have been an expected benefit.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.   
 Per claim 18, Meada in view of Katagiri teaches the liquid crystal element of claim 16.  Meada lacks, but common knowledge teaches, 15a height of the structures is 5 microns or less.  Reduce cell thickness would have been an expected benefit.   Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.   

Allowable Subject Matter
Claims 13-15 and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: per independent claim 13, the prior art teaches a liquid crystal element comprising: 5a transparent substrate including a first main surface; a plurality of structures disposed on the first main surface and arranged along one direction; an alignment film disposed on a surface of each of 10the structures; and a liquid crystal layer containing a cholesteric liquid crystal and in contact with the alignment film, a helical axis of the cholesteric liquid crystal being inclined with respect to the first main surface, and the alignment film being interposed between the first upper surface and the liquid crystal layer and between the second upper surface and the liquid crystal layer.  
The prior art in combination with the limitations above does not teach 15the surface of each of the structures being formed into a form of a staircase, including a first upper surface, a second upper surface of a different height from that of the first upper surface, and a side surface between the first upper surface and the second 20upper surface.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A DUDEK whose telephone number is (571)272-2290. The examiner can normally be reached Monday-Thursday 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES A DUDEK/Primary Examiner, Art Unit 2871